Case 2:15-cv-07870-DMG-AJW Document 196 Filed 10/21/19 Page 1 of 2 Page ID #:5323



                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

    Case No.      CV 15-7870-DMG (AJWx)                                      Date    October 21, 2019

    Title Jennifer Bentley v. United of Omaha Life Insurance Company                        Page      1 of 2

    Present: The Honorable        DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                   KANE TIEN                                                 NOT REPORTED
                   Deputy Clerk                                               Court Reporter

       Attorneys Present for Plaintiff(s)                           Attorneys Present for Defendant(s)
                None Present                                                  None Present

   Proceedings: IN CHAMBERS - ORDER DENYING DEFENDANT’S EX PARTE
                APPLICATION TO STAY CASE [194]

           On October 15, 2019, Defendant United of Omaha Life Insurance Company (“United”)
   filed an Ex Parte Application to Stay Action Pending Finality of McHugh v. Protection Life
   Decision Issued October 9, 2019. [Doc. # 194.] On November 8, 2017, Plaintiff Jennifer Bentley,
   on behalf of the Class in this action, filed an Opposition to the Ex Parte Application. [Doc. # 195.]
   Having duly considered the parties’ written submissions, the Court DENIES the request for a stay.

            When determining whether to issue a stay, courts consider the following four factors:

            (1) whether the stay applicant has made a strong showing that he is likely to succeed
            on the merits; (2) whether the applicant will be irreparably injured absent a stay;
            (3) whether issuance of the stay will substantially injure the other parties interested
            in the proceeding; and (4) where the public interest lies.

   Leiva-Perez v. Holder, 640 F.3d 962, 964 (9th Cir. 2011) (quoting Nken v. Holder, 556 U.S. 418,
   426 (2009)).

           Instead of addressing the stay factors, Defendant points to an order recently issued by the
   California Court of Appeal in McHugh v. Protection Life Insurance Co. [Case No. D072863]
   holding that California Insurance Code sections 10113.71 and 10113.72 do not apply to policies
   issued prior to January 1, 2013. Ex Parte Application at 5 [Doc. # 194]. Defendant argues that
   “the reasoning and holding of the California Court of Appeal in McHugh must be applied by this
   Court.” Id.

          As Defendant notes, “[w]here there is no convincing evidence that the state supreme court
   would decide differently, a federal court is obligated to follow the decisions of the state’s
   intermediate appellate courts.” Ryman v. Sears, Roebuck & Co., 505 F.3d 993, 995 (9th Cir. 2007)
   (quoting Vestar Dev. II, LLC v. Gen. Dynamics Corp., 249 F.3d 958, 960 (9th Cir. 2001)). But

    CV-90                               CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:15-cv-07870-DMG-AJW Document 196 Filed 10/21/19 Page 2 of 2 Page ID #:5324



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

    Case No.      CV 15-7870-DMG (AJWx)                                    Date   October 21, 2019

    Title Jennifer Bentley v. United of Omaha Life Insurance Company                     Page    2 of 2

   Defendant has not made a strong showing that this Court is obligated to follow McHugh or that it
   is likely to succeed on the merits in light of McHugh. The insurance policy at issue in McHugh
   was never renewed, and the opinion did not discuss the prospective application of the relevant
   insurance code sections through California’s renewal principle as articulated by either the Ninth
   Circuit or the California Court of Appeal. See Stephan v. Unum Life Ins. Co. of Am., 697 F.3d
   917, 927-28 (9th Cir. 2012) (“Each renewal [of an insurance policy] incorporates any changes in
   the law that occurred prior to the renewal.”); Modglin v. State Farm Auto. Ins. Co., 273 Cal. App.
   2d 693, 700 (1969) (“[I]f we were to render the construction to the statute which the defendant
   submits and formulate a rule that the statute only applies to new policies, as distinguished from
   renewals of existing policies, the purpose of the Uninsured Motorist Law could be circumvented
   by the mere expedient of insurance of insurance [sic] carriers renewing their policies instead of
   issuing new ones. The Legislature never intended such a result.”). Because Modglin provides
   convincing evidence that the California Supreme Court could rule differently from the McHugh
   court in the context of a policy renewal, this Court is not obligated to follow McHugh.

           Defendant does not assert that it will suffer irreparable harm from denial of its application
   for a stay until the McHugh decision is finalized. Plaintiff asserts, however, that a potentially
   lengthy stay would substantially injure her and the Class Members’ interests, depriving them of
   insurance proceeds and reducing the value of their claims.

            In light of the foregoing, Defendant’s Ex Parte Application to stay this action is DENIED.

   IT IS SO ORDERED.




    CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
